Order entered August 7, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-00779-CV

                                    CAS, LTD, Appellant

                                             V.

        TM AVIATION PARTNERS, LP, TM AVIATION ENTERPRISES, LLC, AND
                       TIMOTHY THOMPSON, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01101-2014

                                         ORDER
         We GRANT court reporter Claudia Webb’s August 4, 2015 second request for extension

of time to file the record and ORDER the reporter’s record be filed no later than August 26,

2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE